The Disciplinary Review Board having filed with the Court its decision in DRB
*17017-175, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), RICHARD L. PRESS of PLEASANTVILLE , who was admitted to the bar of this State in 1978, should be censured based on discipline imposed by the United States District Court for the District of New Jersey and the Third Circuit Court of Appeals for unethical conduct that in New Jersey constitutes violations of RPC 3.3(a)(1) (knowingly making a false statement of material fact to a tribunal) and RPC 4.1(a)(1) (knowingly making a false statement of material fact to a third person), and good cause appearing;
It is ORDERED that RICHARD L. PRESS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further **595ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.